Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2020

                                      No. 04-20-00043-CV

                                         Krystal LOPEZ,
                                            Appellant

                                                 v.

                                        Randall P. KIRK,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-04061
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

        The clerk’s record was filed in this appeal on April 15, 2020. The clerk’s record contains
the appellant’s notices of appeal stating her intention to appeal: (1) an order granting the
appellee’s motion for summary judgment which she states was “made” on December 27, 2019;
and (2) an order denying appellant’s motion for leave to add an additional party which was
signed on January 21, 2020. Although the clerk’s record contains judge’s notes documenting the
trial court’s ruling on the motion for summary judgment, the clerk's record does not contain an
order granting the summary judgment. See In re L.H., No. 04-13-00174-CV, 2013 WL 3804585,
at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (stating judge’s notes do not
constitute a final, appealable order).

        In response to this court’s inquiry, the trial court clerk confirmed the trial court has not
signed an order granting the summary judgment. “[A]n appeal may be prosecuted only from a
final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). In the
absence of an order granting the summary judgment, the order denying appellant’s motion to add
an additional party is not a final, appealable order.

        It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.




                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court